Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Information Disclosure Statement 
The information disclosure statement filed 8/6/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copies of multiple non-patent literature documents are provided.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the claim, the limitation “the relative position of the sensor location and the another location is determined via x-ray” is not discussed in specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification in [0061] discusses using an X-ray (“orientation of the sensor within the mouthpiece as it is worn by a user can be determined via lateral and anteroposterior x-rays to directly register the location of the sensors relative to a center of gravity”).
However, the X-ray is not used to determine the relative position as claimed as the center of gravity, as best understood by the examiner, is not seen on the radiographic image per se but rather approximated from the calculated position. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28-30, 33, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christoph Mack et al. (US 2011/0181419), hereinafter ‘Mack’ in view of J. Clay Shipps et al. (US 2009/0000377), hereinafter ‘Shipps’.

With regards to Claim 28, Mack discloses a head impact monitor system (head impact event evaluation systems, Abstract), comprising: a mouthpiece (standard mouth guard [0007]); a plurality of sensors each arranged on the mouthpiece, defining a sensor location, and configured to generate sensor data responsive to an impact (the player module is housed independently within the volume of a set of an otherwise standard mouth guard and chin strap assembly [0007]; the player module includes a plurality of sensors capable of detecting impact events in multiple axes [0008]) and including a first acceleration (These sensors may be MEMS type impact sensors, MEMS accelerometers [0029]); a data transform component comprising computer-implemented instructions stored thereon and operable by a processor (Processor [0011]) to: receive the sensor data from the plurality of sensors (the sensors employed in the player module are connected electronically by means of wires or printed flex circuitry to an electronics pod or other similar means [0031]; The electronics pod (whether in the helmet, the mouth guard, the chin strap, or another location) collects, processes, evaluates, and if appropriate, transmits data pertaining to an impact event via radio to one or more other participant nodes of the wireless network to which the player module belongs. The electronics pod contains electronic circuitry having components such as a microprocessor [0032]), and display the acceleration (display device [0033]; status display LEDs [0032]).
However, Mack does not specifically disclose calculating a second acceleration at another location in a head of a user based on the first acceleration and the relative position of the sensor location and the another location, and displaying the second acceleration.
Shipps discloses using a data transform component (a transfer function), calculating a second acceleration at another location in a head of a user based on the first acceleration and the relative position of the sensor location and the another location (a transfer function can be utilized to estimate the impact to the brain and/or skull as a function of the impact measured at another location [0026], i.e. implying positional relationship between these two locations, emphasis added; a brain and/or skull impact measurement system has a body mounted impact device includes an acceleration sensor configured to measure impacts to an individual's body where the sensor produces impact data in response to the impact [0021]).

At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack in view of Shipps to calculate a second acceleration at another location in a head of a user based on the first acceleration to estimate an impact at that location (location of interest where the impact occurred) while using a transfer function as discussed in Shipps that relate a location of the sensor in the mouth guard and the location of interest (another location) to accurately sense the impact on user’s skull and (Shipps [0003]) and correspondingly display this impact acceleration (“second acceleration”) in a reporting system (The reader 24 can include a display, Shipps [0025]) and/or to a coach/trainer (Mack [0040]). 

With regards to Claim 29, Mack additionally discloses that the mouthpiece is one of a mouth guard and a lip guard worn by the user, as discussed in Claim 1.

With regards to Claim 30, Mack additionally discloses that another location is a center of gravity of the head of the user (determine a corresponding vector experienced with respect to the new origin at the center of the brain [0056]; Using a location of the sensor that sensed the event, the process translates the sensor data to a center of mass of the human skull [0076]).

With regards to Claim 33, Mack in view of Shipps discloses the claimed invention as applied in Claim 28.

However, Mack is silent with regards to an impact force calculations from the calculated second acceleration.
At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack in view of Shipps to calculate an impact force as a value directly affecting brain injury from the second acceleration that occurs at an exact point of impact.

With regards to Claim 39, Mack further discloses wireless sensing ([0007] and a transmitter [0011].
However, Mack does not explicitly disclose a wireless transmitter to communicate the sensor data to the data transform component.
At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack in view of Shipps to use a wireless transmitter to provide a wireless communication to the data transform component as shown in Figs.8 and 11.

With regards to Claim 40, Mack further discloses a transmitter (transducer) and a data storage (the player module includes … a data memory storage device … Each 
However, Mack does not explicitly disclose an on-board wired transmitter with data storage for communicating the sensor data to the data transform component. 
At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack in view of Shipps to use an on-board wired transmitter with data storage for communicating the sensor data to the data transform component as known in the art and schematically shown in Figs.8 and 11.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack in view of Shipps, and in further view of Mark Schiebler (US 2008/0269579), hereinafter ‘Schiebler’.
Mack discloses that the location of interest may be any other location (In other versions, the translation of the axes may be with respect to an origin at any other desired location [0055]). 
However, Mack does not specifically disclose that the another location is a location within one of a frontal lobe, parietal lobe, temporal lobe, occipital lobe, cerebellum, medulla oblongata, pons, thalamus, gyrus, fornix, amygdyla, hippocampus, cranium, facial bones, maxilla, mandible, cerebrospinal fluid, occipito-cervical junction, cervical spine, vertebral bodies, spinal cord, spinal nerves, spinal vessels, basal ganglia, peri-vascular spaces, septum, white-gray matter junctions, bridging veins, corpus callosum, fissure, cavity sinus, meninges, falx, dura, arachnoid, and pia matter of the user.

At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, and in further view of Schiebler to use as the another location a location within a frontal lobe because such location would be characteristic of a head injury as known in the art (Schiebler [0042]). 

Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack in view of Shipps, in further view of Richard M. Greenwald et al., “HEAD IMPACT SEVERITY MEASURES FOR EVALUATING MILD TRAUMATIC BRAIN INJURY RISK EXPOSURE”, Neurosurgery, Issue: Volume 62(4), April 2008, p.789–798, hereinafter ‘Greenwald 2008’.

With regards to Claim 32, Mack in view of Shipps discloses the claimed invention as applied in Claim 28.
However, Mack does not specifically disclose determining one of Head Injury Criterion, von Mises stress, and Gadd Severity Index from the calculated second acceleration.
 	Greenwald 2008 discloses determining Head Injury Criterion and Gadd severity index from the calculated acceleration (accelerometers that recorded an acceleration time history of the head center of gravity (CG) for all of the impacts during practices and games (7, 25).  Head linear acceleration, head rotational acceleration, impact location, impact duration, GSI, and HIC were computed for each of these impacts and stored for 
At the time of the invention, it would have been also obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, and in further view of Greenwald 2008 to determine one of Head Injury Criterion, von Mises stress, and Gadd Severity Index from the calculated second acceleration that occurs at the impact point of characterizing head impact severity (several injury tolerance criteria exist that associate linear acceleration with severe brain injury, Greenwald 2008, p.2, Lines 32-33).  

With regards to Claim 36, Mack in view of Shipps discloses the claimed invention as applied in Claim 1.
However, Mack does not specifically disclose calculating at least a strain energy.  
Greenwald 2008 discloses that strain energy is related to the acceleration of the head (Many researchers speculate that rotational acceleration of the head leads to strain on the brain tissue and therefore it may be the underlying mechanism for MTBI, p.2, Lines 45-48; Specifically, for pure translational impulses, axial (top) impacts resulted in the lowest strain levels while posterior-anterior and lateral accelerations of the head CG with respect to the skull resulted in the highest strains).  
Greenwald 2008 also discloses a weighted principal component score (Principal Component Analysis 6, 7 and a weighting coefficient based on impact location were used 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, and in view of Greenwald 2008 to calculate at least a strain energy (based on the calculated second acceleration), since the strain energy depends on the head acceleration, as explained above.  

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mack in view of Shipps, in view of Robert Leon (2012/0297526), hereinafter ‘Leon’, in further view of Yasushi Ikeuchi (US 2006/0149420), hereinafter ‘Ikeuchi’, and in further view of Bernard J. Zumpano (US 2006/0192367), hereinafter ‘Zumpano’.
Mack in view of Shipps discloses the claimed invention as applied in Claim 28. 
Mack additionally discloses that each sensed event can be presented in terms of the acceleration and rotational movement experienced with respect to the axes X1Y1Z1 having an origin at the center of the brain [0056] and extracting acceleration and rotational data (acceleration and rotational forces may be extrapolated from the received data if not included in the sensor data [0075])
However, Mack does not specifically disclose calculating an angular jerk at another location and an angular momentum of the user’s head based on the extracted angular acceleration.

Zumpano discloses that forces of momentum affect severe whipping of the head on the neck responsible for head and neck injuries [0025].
Ikeuchi discloses determining rate of change of angular momentum (time derivative of angular momentum [0131]) using calculated acceleration (rates of change of angular momentum can be obtained by using … the accelerations of the centers of gravity [0013]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, Leon, Ikeuchi, and in further view of Zumpano to calculate an angular jerk at another location, as known in the art, that could potentially cause brain damage as known in art, and an angular momentum of the user’s head based on the extracted angular acceleration as disclosed by Ikeuchi because such angular momentum of a sudden movement (jerk) would be an important measure of the severity of a head impact as disclosed by Leon and Zumpano.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mack in view of Shipps, in view of Marike J. van der Horst, “Human Head Neck Response in Frontal, Lateral and Rear End Impact Loading”, by Eindhoven : Technische Universiteit Eindhoven, 2002, 217 pp., http://alexandria.tue.nl/extra2/200211336.pdf, hereinafter “Horst’.

However, Mack does not specifically disclose calculating one of a Generalized Acceleration Model for Brain Injury Threshold, a relative motion damage measure, a dilatational damage measure, and a neck injury criterion. 
Horst disclose calculating one of a Generalized Acceleration Model for Brain Injury Threshold, a relative motion damage measure, a dilatational damage measure, and a neck injury criterion from the calculated acceleration (In 1996 a new neck injury criterion (___) for WADs (AIS type I) caused in rear end impacts was proposed … The criterion is based on the relative acceleration between the top and the bottom of the cervical spine, p.124, Section 6.1.1., Lines 22-24). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, in view of Horst, to be able to determine a neck injury criteria from the calculated acceleration, since the neck injury is related to the load (forces, Horst, Section 6.3) on the neck (the neck injury mechanisms and neck injury criteria, since it reveals the loads and deformations of individual tissues of the neck., Horst, p.VIII, last bullet point; larger head motions and larger … NIC values were present, Horst, p.137), which in turn, according to the Newton's Second Law of Motion is characterized by the acceleration.  

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mack in view of Shipps, in further view of Jay M. Meythaler et al. (US 2005/0100873), hereinafter ‘Meythaler’.
Mack in view of Shipps discloses the claimed invention as applied in Claim 28.  

Meythaler discloses effect of the accelerations on principal and shear stresses in a finite element model (Using this model, the dominant effect of translational acceleration was on principal stresses and rotational acceleration was on shear stresses [0010]).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, in further view of Meythaler to calculate a shear stress based on the calculated acceleration, since the dependency exists between these two parameters as explained above.  

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mack in view of Shipps, in view of Jude Michael Waddy (US 2002/0139376), hereinafter ‘Waddy’. 
Mack in view of Shipps discloses the claimed invention as applied in Claim 28. 
However, Mack does not disclose that the mouthpiece comprises multiple layers of material and the plurality of sensors is arranged in one of the multiple layers in an elongate pattern. 
Waddy discloses that the mouthguard is made from multiple layers utilizing elongated pattern (The formation of the mouthguard involves a layering process where pressure laminated thermoplastic layer are formed over a mold of the user's upper impression by a vaccuforming machine until the desired level of protection are achieved. The layering process adds a dimension of protection that Application/Control 
However, Mack in view of Shipps, in further view of Waddy does not specifically discloses mounting sensor assembly in one layer. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, in further view of Waddy to form a mouthguard from the multiple layers of material which would make the mouthguard more appealing to the sporting consumer due to the fact that the mouthguard can provide maximum levels of protection with a combined effort of two layers of thermoformed pressure laminated plastic (Waddy [0005]) and to mount sensor assembly in one layer in an elongate pattern (repeating the shape of a mouthguard) and evenly spreading the sensors to obtain a better information about the location/direction of the head impact, and as a matter of a inventor’s preference, since applicant has not disclosed that mounting sensor assembly in one layer solve any stated problem or are . 

Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack in view of Shipps, and further in view of Gregory Hoshal (US 2005/0081629), hereinafter ‘Hoshal’.

With regards to Claim 43, Mack in view of Hoshal discloses the claimed limitations as discussed in Claim 28 such as a head impact monitor system, comprising: a mouthguard configured for firmly coupling to teeth of a user; a plurality of sensors arranged on and encapsulated by surrounding material of the mouthguard, defining a sensor location, and configured to generate sensor data responsive to an impact, the sensor data comprising a first linear acceleration, a data transform component comprising computer-implemented instructions stored thereon and operable by a processor to: receive the sensor data from the plurality of sensors; calculate a second linear acceleration at another location in a head of a user based on the first liner acceleration and the relative position of the sensor location and the another location and display the second linear acceleration.
In addition, Mack discloses a battery a battery arranged on the mouthguard for powering the mouthguard [0008], a plurality of sensors arranged on and encapsulated by surrounding material of the mouthguard [0029, 0030], an antenna for transmitting the 
However, Mack does not disclose the sensor data comprising a first angular velocity; calculate a second angular acceleration at another location in a head of a user based on the first angular acceleration and the relative position of the sensor location and the another location; and display the second angular acceleration with a visual indicator reflecting a class of the impact.
Hoshal discloses generating sensor data responsive to an impact, the sensor data comprising a first linear acceleration and a first angular velocity (Fig.1, [0004]).
Shipps discloses a sensor mouthguard configured for firmly coupling to teeth of a user (Other embodiments of the body mounted device include embedding the system on a helmet, on goggles, under the skin, in a false filling in a tooth [0029]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, in further view of Hoshal to in addition to linear acceleration, to collect sensor data comprising a first angular velocity because with regards to brain injury, in some instances, the angular velocity of an object causes more damage than its linear acceleration (Hoshal [0004]) and correspondingly, calculate a second angular acceleration at another location in a head of a user based on the first angular acceleration and the relative position of the sensor location and the another location similarly to calculating the second linear acceleration as discussed with regards 

With regards to Claim 44, Mack in view of Shipps, in further view of Hoshal discloses the claimed invention as discussed above.
However, Mack does not disclose that the relative position of the sensor location and the another location is determined via x-ray.
Shipps discloses determining acceleration at another location that implies that another location is determined.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, in further view of Hoshal to use an X-Ray to confirm a sensor location in a mouth guard similar to determining objects positioned inside human mouth/dental guards/dental fixtures as known in the art of dentistry and then use that knowledge to establish relative /distance/angle relationships between the sensor location and the another location to calculate the second acceleration/angular velocity as discussed above.

Claims 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack in view of Shipps, further in view of Hoshal, and in further view of Rosanne Naunheim et al. (US 2006/0038694), hereinafter ‘Naunheim’.

However, Mack does not disclose a system interface configured to tabulate head impact cumulatively (Claim 45) and that cumulative impacts are used as a guide to prevention of second impact syndrome (Claim 46).
Mack discloses a system interface (user interface 114 [0039]) as well as tabulating impact data [0036]. 
Shipps discloses a system (user) interface ([0032] and so does Hoshal (communication interface 42 [0014]; Fig.1)
Naunheim discloses recording cumulative impacts that may result in second impact syndrome [0003].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mack in view of Shipps, in further view of Hoshal, in further view of Naunheim to employ a system interface that would tabulate the impact cumulatively to evaluate a second impact syndrome caused by repeated blows to potentially avoid sports-related traumatic brain injuries as known in the art (Naunheim [0003]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 26 of U.S. Patent 9149227 B2. Any differences 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner brings Applicant’s attention that the arguments regarding the priority issues discussed during the interview 7/14/2021 and in the Arguments/Remarks dated 8/10/2021 (p.7) are also moot as Mack’s provisional application fully supports the features relied upon in the current rejection. 

Allowable Subject Matter
Claims 41-42 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 41 is allowable because the closest prior art, Mack, Shipps, Schiebler, Ikeuchi, Zumpano, Leon, Meythaler, and Waddy, either singularly or in combination, fail to anticipate or render obvious to calculate an acceleration at the location of interest as a linear combination of a linear acceleration at the sensor position and a cross-product please see the double-patenting rejection above).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863